United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3118
                         ___________________________

                          Chris Erwin; T. Blake Mitchell

                       lllllllllllllllllllll Plaintiffs - Appellees

                                           v.

 David Hudson, individually and in his official capacity as a Police Officer in and
                     for the City of Little Rock, Arkansas

                       lllllllllllllllllllll Defendant - Appellant

Stuart Thomas, Chief of Police, individually and in his official capacity as Chief of
   Police for the Little Rock Police Department; City of Little Rock, Arkansas;
                 Ferneau, LLC; Donnie Ferneau; John Does, 1-10

                             lllllllllllllllllllll Defendants
                                     ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: April 11, 2016
                               Filed: April 14, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________
PER CURIAM.

       Little Rock Police Officer David Hudson challenges the district court’s1 denial
of summary judgment based on qualified immunity on an excessive-force claim raised
by plaintiff Chris Erwin in a 42 U.S.C. § 1983 action. After careful review, see
Shannon v. Koehler, 616 F.3d 855, 861 (8th Cir. 2010) (appellate court has
jurisdiction to review denial of qualified immunity through interlocutory appeal under
collateral order doctrine; appellate review in this circumstance is limited to
determining whether conduct district court found sufficiently supported for summary
judgment purposes violated plaintiff’s clearly established rights); Krout v. Goemmer,
583 F.3d 557, 564 (8th Cir. 2009) (de novo review of legal issues is given to district
court’s determination that defendant is not entitled to qualified immunity), we
conclude denial was appropriate for the reasons stated by the district court.

      The denial of qualified immunity is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-